In a proceeding pursuant to statute (Insurance Law, art. 17-A, § 610 et seq.) to require the Motor Vehicle Accident Indemnification Corporation (“MVAIC”) to pay $7,500 plus interest and costs of $233.25 upon an unpaid judgment of the Supreme Court, Kings County, entered October 18, 1962 in the petitioner’s favor against a financially irresponsible motorist in an action to recover damages for .personal injury, the MVAIC appeals from an order of said court, dated April 30, 1963, which directed it to pay petitioner the sum of $7,733.25 plus interest from the date of entry of said judgment (see 38 Mise 2d 1073). Order affirmed, with $10 costs and disbursements (see Matter of Moore v. MVAIC, 18 AD 2d 1006, affd. 13 N Y 2d 1006). Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.